Citation Nr: 0026797
Decision Date: 10/06/00	Archive Date: 12/28/00

DOCKET NO. 99-06 763               DATE OCT 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE 

Entitlement to service connection for alcoholic pancreatitis. 

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel

INTRODUCTION

The veteran had active military service for 8 years, 7 months, and
26 days, which included periods of active service from August 3,
1972, to July 11, 1974, and from April 12, 1979, to April 16, 198
1.

In August 1998, the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina, denied the veteran's claim
of service connection for alcohol abuse with alcoholic
pancreatitis, and a claim for non-service-connected pension
benefits. He filed a notice of disagreement in February 1999 and
the RO issued a statement of the case on these issues in March
1999. However, the veteran's April 1999 substantive appeal referred
only to alcoholic pancreatitis, aseptic necrosis of the hips, and
a dental problem. See 38 C.F.R. 20.200 (1999) (an appeal to the
Board consists of a timely filed notice of disagreement in writing
and, after a statement of the case has been furnished, a timely
filed substantive appeal). Therefore, because no substantive appeal
was filed, the pension claim is not before the Board. Id.

In the February 1999 notice of disagreement, the veteran also
claimed entitlement to service connection for aseptic necrosis of
the hips. The RO denied this claim in March 1999, and the veteran's
April 1999 substantive appeal may be construed as a timely notice
of disagreement. Consequently, for the reasons discussed in the
remand following the order, this claim must be returned to the RO.

Also, as noted above, the veteran has filed a claim of service
connection for a dental condition. That issue has not yet been
addressed by the RO, and consequently must be referred to the RO
for appropriate action.

FINDINGS OF FACT

1. The veteran did not file a claim of service connection for
alcohol abuse or for residuals thereof, including alcoholic
pancreatitis, on or before October 31, 1990.

2 -

2. The veteran does not currently have any service-connected,
disabilities.

CONCLUSION OF LAW

The claim of service connection for alcoholic pancreatitis is not
well grounded. 38 U.S.C.A. 105, 1110, 1131, 5107 (West 1991 & Supp.
2000); 38 C.F.R. 3.1(m), 3.301, 3.303 (1999); VAOPGCPREC 2-98 (Feb.
10, 1998); VAOPGCPREC 2-97 (Jan. 16,1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record
establishes that a particular injury or disease resulting in
current disability was either incurred in the line of duty in the
active military service or, if preexisting such service, was
aggravated by service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).
Service connection is also warranted where the evidence shows that
a chronic disability has been caused or aggravated by an already
service-connected condition. 38 C.F.R. 3.310 (1998); Allen v.
Brown, 7 Vet. App. 439 (1995).

When a disease is shown as chronic in service or, if applicable,
within the presumptive period after service so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date are service connected unless
clearly attributable to intercurrent causes. 38 C.F.R. 3.303(b).
Service connection also is permissible in situations where a
disease was not initially diagnosed until after discharge from
service--provided that all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

The preliminary determination, however, in a case involving a claim
for service connection is whether there is evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is "well grounded," meaning at least plausible or capable of
substantiation. Only if the claimant meets this burden does

- 3 -

VA have a "duty to assist" him in developing the facts and evidence
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); Epps v.
Gober, 125 F.3d 1464 (Fed. Cir. 1997). When this initial, threshold
evidentiary burden is not met, the appeal must be denied because,
in the absence of evidence sufficient to make the claim well
grounded, the Board does not have jurisdiction to adjudicate the
claim. Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To constitute a well-grounded claim and satisfy the initial
evidentiary burden of 38 U.S.C.A. 5107(a), the claim need not be
conclusive, but only possible. However, the claim must be
accompanied by evidence that suggests more than a purely
speculative basis for granting entitlement to the requested
benefits. Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).
Evidentiary assertions accompanying a claim for VA benefits must be
accepted as true for purposes of determining whether the claim is
well grounded, unless the evidentiary assertion is inherently
incredible or the fact asserted is beyond the competence of the
person making the assertion. Espiritu v. Derwinski, 2 Vet. App.  at
492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993). When the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence indicating the claim is
plausible or possible is required. Murphy v. Derwinski, 1 Vet. App.
78, 81 (1990). A claimant cannot meet this burden merely by
presenting lay testimony because lay persons are not competent to
offer medical opinions. Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (Court) has
held that competent evidence pertaining to each of three elements
must be submitted in order to make a claim of service connection
well grounded. There must be competent (medical) evidence of a
current disability; competent (lay or medical) evidence of
incurrence or aggravation of disease or injury in service; and
(competent (medical) evidence of a nexus between the in-service
injury or disease and the current disability. This third element
may be established by the use of statutory presumptions. 38 C.F.R.
3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see
also Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 5
Vet. App. 36 (1993).

4 -

As to claims filed after October 31, 1990, the law prohibits an
award of VA compensation for disability due to drug or alcohol
abuse, regardless of whether the claim is based on direct or
secondary service connection. 38 U.S.C.A. 105(a), 1110, 1131; 38
C.F.R. 3.1(m), 3.301, 3.310(a); VAOPGCPREC 2-97 (Jan. 16, 1997);
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). However, a
claimant may be granted service connection for purposes of
obtaining VA benefits other than compensation, if entitlement to
secondary service connection for drug or alcohol abuse is
demonstrated pursuant to 38 C.F.R. 3.310(a). VAOPGCPREC 2-98 (Feb.
10, 1998); Barela v. West, 11 Vet. App. 280 (1998).

In this particular case, the Board finds that the claim of service
connection for alcoholic pancreatitis is not well grounded. Because
this claim was not filed on or before October 31, 1990, direct
service connection for disability due to alcohol abuse is expressly
precluded by law. Furthermore, although service connection is
permissible for the effects of such abuse on a secondary basis
pursuant to 38 C.F.R. 3.310(a), for purposes of receiving VA
benefits other than compensation, the veteran here does not
currently have any service-connected disabilities. Consequently, he
cannot obtain service connection for any disability due to alcohol
abuse under the provisions of section 3.310(a) because this is the
very essence of this regulation. And as there is no other legal
basis whereby he can now obtain service connection for his alcohol
abuse, his claim must be denied.

When evidence has not been submitted sufficient to make a veteran's
claim well grounded, the Board does not have jurisdiction to act.
Boeck, 6 Vet. App. at 17. This appeal therefore must be denied.

ORDER

Service connection for alcoholic pancreatitis is denied.

5 -

REMAND

The veteran's April 1999 statement disagreeing with the RO's March
1999 denial of his claim of service connection for aseptic necrosis
of the hips constituted a valid and timely notice of disagreement
with that decision. See 38 U.S.C.A. 7105(d)(1); 38 C.F.R. 20.201.
In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Court
held that where, as here, the veteran has submitted a valid notice
of disagreement contesting the RO's denial of his claim, the Board
must remand, and not refer, the claim to the RO for issuance of a
statement of the case (SOC). See also Gallegos v. Gober, No. 99-106
(U.S. Vet. App. Aug. 11, 2000). Once a SOC is issued, the veteran
also must be given an opportunity to "perfect" an appeal of the
claim. See 38 C.F.R. 19.26, 19.29, 19.30, 19.31, 19.32, 19.33,
19.34. Consequently, the claim of service connection for aseptic
necrosis of the hips must be remanded to the RO.

This claim is REMANDED to the RO for the following development:

The RO should issue a SOC in response to the veteran's April 1999
notice of disagreement with the denial of service connection for
aseptic necrosis of the hips. If, and only if, he files a timely
substantive appeal, should this issue be returned to the Board for
appellate consideration.

The veteran has the right to submit additional evidence and
argument concerning the claim the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and

6 -

Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


MARK F. HALSEY
Veterans Law Judge
Board of Veterans' Appeals


- 7 -


